Case: 12-10572     Document: 00511982859           Page: 1     Date Filed: 09/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                    Fifth Circuit
                                  _____________________                        FILED
                                                                          September 11, 2012
                                      No. 12-10572
                                  _____________________                       Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

CHRISTOPHER ALEXANDER,

              Defendant - Appellant

                               __________________________

               Appeal from the United States District Court for the
                           Northern District of Texas
                            USDC No. 5:01-CR-60-1
                          __________________________

Before DeMOSS, STEWART, and GRAVES, Circuit Judges.
PER CURIAM:*
        In this criminal case, the district court imposed sentence and entered
judgment on January 11, 2002. On October 7, 2011, the petitioner filed a
motion pursuant to Federal Rule of Civil Procedure 60(b)(4) challenging the
district court’s subject matter jurisdiction.             The district court denied the
motion and the plaintiff appealed.              Because the Rules of Civil Procedure
apply only to civil cases, “the district court did not err in denying Alexander’s



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
  Case: 12-10572   Document: 00511982859   Page: 2   Date Filed: 09/11/2012




Rule 60(b) motion.” United States v. Alexander, 242 F. App’x 202, 202 (5th
Cir. 2007). AFFIRMED.